DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1, 4-8, 10-16, and 18-23 and the cancellation of claims 2, 3, 9, and 17 filed March 8, 2022.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In regards to claim 1, lines 7 and 8, the phrase “wherein a portion of the toggle is” should be changed to “wherein the toggle includes a first end and an opposite second end, the second end having a portion of the toggle that is,” in lines 9 and 10, the phrase “wherein the toggle includes a first end and an opposite second end” should be removed, in line 10, the phrase “the second end having” should be changed to “the second end further having,” in line 11, the phrase “with a ramped portion” should be changed to “and a ramped portion,” in lines 12 and 13, the phrase “the portion of the toggle at least partially surrounded by the toggle mount” should be changed to “the portion of the toggle that is at least partially surrounded by the toggle mount,” in line 16, the phrase “positioned at the second end and” should be removed, in line 17, the phrase “the plurality of the alignment wings” should be changed to “the plurality of alignment wings,” and in lines 28 and 29, the phrase “faces towards the second end of the toggle” should be changed to “faces away from the first end of the toggle.”
In regards to claim 11, lines 18 and 19, the phrase “wherein a portion of the toggle is” should be changed to “wherein the toggle includes a first end and an opposite second end, the second end having a portion of the toggle that is,” in lines 22 and 23, the phrase “the toggle includes a first end and an opposite second end” should be removed, in line 23, the phrase “the first end extending through the liner and the second end having” should be changed to “the first end of the toggle extends through the liner and the second end of the toggle further having,” in line 24, the phrase “with a ramped portion” should be changed to “and a ramped portion,” in lines 25 and 26, the phrase “the portion of the toggle at least partially surrounded by the toggle mount” should be changed to “the portion of the toggle that is at least partially surrounded by the toggle mount,” in lines 28 and 29, the phrase “positioned at the second end and” should be removed, in line 31, the phrase “the plurality of the alignment wings” should be changed to “the plurality of alignment wings,” and in line 41, the phrase “faces towards the second end” should be changed to “faces away from the first end.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10-16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 11, the relationship between the second end of the toggle and the portion of the toggle that is at least partially surrounded by the toggle mount is unclear from the claim language.  The claim language suggests that the two are separate, however, it is understood from the specification that the second end includes the portion of the toggle that is at least partially surrounded by the toggle mount and will be examined as such.  See claim objections above.
In regards to claims 1 and 11, the phrase “with a ramped portion” in line 11 suggests that the tail includes the ramped portion, however, the phrase “the tail is disposed between the plurality of alignment wings and the ramped portion” in line 17 suggests that the tail and the ramped portion are separate portions of the toggle.  It is understood from the specification that the ramped portion is a separate portion from the tail and is located at a distal end of the tail such that the tail is disposed between the plurality of alignment wings and the ramped portion, and will be examined as such.  See claim objections above.
In regards to claim 1, lines 28 and 29, and claim 11, lines 40 and 41, it is unclear how the ramped portion faces towards the second end, when it is understood from the specification that the second end of the toggle includes the ramped portion and therefore, the ramped portion cannot face itself.  It is understood from the specification and drawings that the ramped portion faces away from the first end, and will be examined as such.  See claim objections above.
In regards to claims 4-8, 10, 12-16, and 18-23, these claims are rejected under 35 U.S.C. 112(b) because they depend from claims 1 and 11.
Allowable Subject Matter
Claims 1, 4-8, 10-16, and 18-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 1 and 11, both Huang et al. (US Pub. No. 2007/0068209) and Egor (US-2499948) fail to disclose that the portion of the toggle that is at least partially surrounded by the toggle mount includes a plurality of radially extending alignment wings, with one of the plurality of alignment wings positioned opposite from and extending in an opposite direction relative to the tail, two of the plurality of alignment wings extending in opposite directions relative to each other, and the tail being disposed between the plurality of alignment wings and the ramped portion.  The examiner can find no motivation to modify the device of Huang et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
In light of applicant’s amendments to the claims, most of the claim objections and the rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to the claims, new rejections of claims 1 and 11 under 35 U.S.C. 112(b) and corresponding claim objections are set forth in the current Office Action.
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 8, 2022